Citation Nr: 0124129	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  96-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to August 1967.  He died in April 1995, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 RO rating decision 
which denied service connection for the cause of the 
veteran's death.  In May 1997, the Board remanded this matter 
for additional development.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1963 to 
August 1967, including service in Vietnam.  

2.  He died in April 1995 as the result of acute 
complications of pharyngeal squamous cell carcinoma (squamous 
cell carcinoma of the peritonsillar fossa, base of the 
tongue).  The fatal cancer was first manifest in the early 
1990s, many years after active duty, and it was not caused by 
any incident of service including claimed Agent Orange 
exposure.

3.  At the time of his death, the veteran was not service 
connected for any condition.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Navy from September 
1963 to August 1967, including service in Vietnam.  His 
service entrance examination in September 1963 noted a 
history that he had his tonsils and adenoids removed at age 
14.  His service medical records reveal treatment for a 
variety of conditions.  A January 1964 treatment report notes 
the veteran's complaints of frequent colds.  Physical 
examination revealed left septal deviation and purulent 
drainage.  A treatment report, dated in March 1964, notes 
examination findings of allergic rhinitis and marked septal 
deviation to the left.  A subsequent treatment report, dated 
in March 1964, notes the veteran had a history of a deviated 
nasal septum for as long as he could remember.  The report 
also notes that he underwent a septectomy to remove the 
deviated portion of the cartilage.  A February 1965 treatment 
report notes a diagnosis of nasopharyngitis.  A treatment 
report, dated in August 1965, noted an impression of 
pharyngitis and sinusitis.  His discharge examination in 
August 1967 noted that all pertinent systems were normal, 
included the neck, mouth, and throat.  

There is no medical evidence suggesting that the veteran had 
cancer in service or until about 25 years later.

A VA treatment report, dated in January 1993, notes the 
veteran's complaints of a painful lump on the left side of 
his neck for the past year and a half.  The report indicates 
that prior computerized tomography (CT) examinations, 
performed in August 1992 and January 1993, revealed a left 
tonsillar mass.  The assessment was neck mass, rule out 
cancer.  A subsequent treatment report, dated in January 
1993, notes the veteran's history of a neck mass for eight 
months and chewing tobacco for the past five years.  Physical 
examination of the larynx revealed it to be within normal 
limits.  The report concluded with diagnoses of left neck 
mass and left base of tongue friability of unknown etiology.  
A biopsy in January 1993 noted no malignancy.  

In March 1993, the veteran was admitted to the VA hospital 
for further evaluation and treatment of a left neck mass and 
painful left retromolar oral lesion, status post multiple 
standard treatments with antibiotics without resolution.  
There was a one-year history of the problem.  The report 
notes the veteran's history of chewing tobacco.  It also 
noted his past medical history of polio sequelae, Bell's 
palsy (approximately one to two years ago), degenerative 
joint disease, and question of sleep apnea not documented.  A 
biopsy of the left retromolar trigone, base of tongue, 
revealed poorly differentiated squamous cell carcinoma.  The 
hospital discharge report notes a final diagnosis of poorly 
differentiated squamous cell carcinoma of the left tonsillar 
fossa/base of tongue.

In March 1993, the veteran underwent a left-modified radical 
neck dissection, right functional neck dissection, 
tracheostomy, and composite resection of the left tonsil 
fossa and tumor with full mouth dental extractions.  A 
surgical pathology report from this procedure revealed 
moderately differentiated squamous cell carcinoma in the 
right and left neck and high retropharyngeal node areas.  The 
diagnosis at hospital discharge was squamous cell carcinoma 
of the left tonsil area, status post resection.

Medical record show the veteran thereafter received extensive 
treatment, including radiation, for his cancer.

A hospitalization report, dated in November 1993, notes that 
the veteran had a history of aspiration pneumonia in June 
1993 secondary to dysphagia, and percutaneous gastrostomy 
placed on August 1993 secondary to aspiration and 
noncompliance and disillusion with medical care.  The report 
notes that the veteran underwent an emergency tracheostomy 
and right retromandibular region biopsy, which revealed a 
benign tumor.  The report of a soft tissue CT examination of 
the face and skin revealed extensive postoperative changes of 
a radical left neck dissection and partial mandibulectomy.  
The study also showed no obvious pathologic cervical lymph 
nodes or other significant interval changes.  A magnetic 
resonance imaging (MRI) examination of the brain, performed 
in November 1993, revealed an abnormal signal with 
heterogeneous contrast enhancement in the right 
retromandibular region worrisome for necrotic nodal 
metastasis.  The study also noted that the veteran's brain 
was within normal limits.  A follow-up treatment report, 
dated in December 1993, notes that the veteran was medically 
stable and showed no signs of infection.  The report 
indicates that he was awaiting either home placement or 
transfer to intermediate care.

A hospital admission report, dated in December 1993, notes 
treatment for nausea and vomiting, and it was again noted the 
veteran had diagnosed squamous cell carcinoma of the left 
peritonsillar fossa.

Numerous medical records thereafter show the veteran received 
regular treatment for his cancer and complications, with 
gradual progression of the disease.

On March 31, 1995, the veteran was hospitalized at a VA 
facility for acute symptoms of respiratory distress, 
rhabdomyolysis, metabolic acidosis, acute renal compromise, 
possible bacteremia/sepsis, and pneumonia/pneumonitis.  The 
medical records note treatment since 1993 for pharyngeal 
squamous cell carcinoma of the left peritonsillar pillar 
area, and the records indicate his condition was terminal and 
he was admitted for palliative care.  His condition further 
deteriorated, and he died in the hospital on April [redacted], 1995.  
It was thought that he died from cardiopulmonary collapse 
secondary to metabolic acidosis secondary to possible 
rhabdomyolysis compromising renal function; he also had acute 
renal failure; and he also had sepsis syndrome with a source 
of possible pneumonia/ pneumonitis, given his dysphagia and 
aspiration history. 

The death certificate notes that the veteran died on April [redacted], 
1995, at the age of 54.  The certificate lists the immediate 
cause of death as cardiovascular collapse; due to or as a 
consequence of acidemia, acute renal insufficiency; due to or 
a consequence of rhabdomyolysis, acute hepatitis; due to or a 
consequence of possible pneumonia/pneumonitis.  The death 
certificate also lists pharyngeal squamous cell carcinoma in 
the section for other significant conditions contributing to 
death but not resulting in the underlying cause.  No autopsy 
was performed.

The veteran's widow filed a claim for service connection for 
the cause of his death.  In written statements and in 
testimony at an October 1996 RO hearing, the appellant 
asserted that during service the veteran was exposed to Agent 
Orange and this led to the development of his fatal 
pharyngeal squamous cell carcinoma.  She said the veteran had 
sleep apnea and this may have enhanced absorption of Agent 
Orange.  The appellant noted that the pharynx was close to 
the larynx, and she felt that service connection for pharynx 
cancer based on Agent Orange exposure should be presumed, 
just as such is permitted by law for larynx cancer.  In 
support of her claim, the appellant submitted medical texts 
concerning diagnosis and treatment for cancer of the pharynx. 



II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  

The file shows that through correspondence, decisions, the 
statement of the case, and the supplemental statement of the 
case, the RO has notified the appellant of the evidence 
necessary to substantiate her claim.  The evidence submitted 
with regard to the appellant's claim includes medical and 
other evidence.  The evidence compiled with respect to the 
claim does not point to the existence of additional evidence 
that would be relevant to the claim.  The appellant has also 
had a hearing on appeal.  The Board finds that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
of a recently enacted companion VA regulation, have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran in the present case had service in Vietnam.  
38 C.F.R. § 3.313.  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) if he has one of the listed Agent Orange 
presumptive diseases, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
such service.  In the case of such a veteran, service 
incurrence for the following diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, even if there is not record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  The 
presumptive period for respiratory cancers is 30 years after 
the date on which the veteran was exposed to an herbicide 
agent in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).

The veteran served on active duty from September 1963 to 
August 1967, including service in Vietnam.  He had no 
established service-connected conditions during his lifetime.  
He died in April 1995.  The medical records, including the 
terminal hospitalization record and the death certificate, 
collectively show that the underlying cause of his death was 
advanced pharyngeal squamous cell carcinoma (squamous cell 
carcinoma of the peritonsillar fossa, base of the tongue).  
The cancer and complications led to the terminal acute 
conditions of possible pneumonia/pneumonitis, 
rhabdomyolysis/acute hepatitis, acidemia/acute renal 
insufficiency, and cardiovascular collapse.  These terminal 
acute conditions were not incurred in or aggravated by 
service, and it is not contended otherwise.

Pharyngeal squamous cell carcinoma (squamous cell carcinoma 
of the peritonsillar fossa, base of the tongue) was not 
manifest during the veteran's 1963-1967 active duty or until 
about 25 years later.  A clear diagnosis of the cancer was 
made in 1993, with a history of symptoms dating to about 
1992.  

The appellant argues that the veteran's pharyngeal carcinoma 
was due to exposure to Agent Orange during active duty.  The 
veteran had active service in Vietnam; however, he is 
presumed to have been exposed to Agent Orange in service only 
if he had one of the Agent Orange presumptive diseases.  
McCartt, supra.  Pharyngeal carcinoma is not a disease 
subject to presumptive service connection under the legal 
provisions related to Agent Orange.  Thus, in order for the 
veteran's pharyngeal carcinoma to be deemed service 
connected, there would have to be competent medical evidence 
to link it with his service.  There is no such competent 
medical evidence.  Statements by the appellant, to the effect 
that the veteran's cancer was due to Agent Orange exposure do 
not constitute competent medical evidence, since, as a 
layman, she has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The appellant has noted that the pharynx is located near the 
larynx, and thus she feels that the Agent Orange presumption 
of service connection should apply to pharynx cancer just as 
it does to larynx cancer.  However, the Agent Orange 
presumption only applies to the listed diseases, and the 
presumption may not be applied to an unlisted disease just 
because of anatomic proximity.  In fact, the Secretary of the 
VA, under the authority of the Agent Orange Act of 1991, 
Pub.L. 102-4, 105 Stat.11, has specifically determined, based 
on reports of the National Academy of Sciences (NAS) and 
other medical and scientific studies, that a presumption of 
service connection does not apply to nasopharyngeal cancer 
under the Agent Orange provisions.  Based on the medical and 
scientific information, the VA Secretary has concluded that 
credible evidence against an association between 
nasopharyngeal cancer and herbicide exposure outweighs the 
credible evidence for such association, and a positive 
association does not exist.  See 64 Fed. Reg. 59,232 (1999) 
(discussing studies considered by the NAS as to 
nasopharyngeal and Agent Orange).

The Board notes that the appellant requested that a medical 
opinion be obtained regarding the relationship between the 
veteran's pharyngeal squamous cell carcinoma and his service, 
including alleged sleep apnea.  There is no evidence of sleep 
apnea in service or for years later, nor does the medical 
evidence suggest that sleep apnea was implicated in the 
development of the veteran's fatal cancer or in his death.  
There is no competent evidence otherwise linking the 
veteran's fatal cancer with his service.  Under such 
circumstances, the VA is not obligated to obtain a medical 
opinion.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159). 

The weight of the evidence establishes that the veteran's 
cancer, which led to his death, was neither incurred in or 
aggravated by his service, and the criteria for service 
connection for the cause of death are not met.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection for the cause of the veteran's death must 
be denied.  38 U.S.C.A. § 5107(b) (Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

